Case 1:19-cr-00047-JPJ-PMS Document 287 Filed 08/04/20 Page 1 of 7 Pageid#: 501




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
 v.                                            )       CASE NO: 1:19-CR-00047-010
                                               )
 DAVID WAYNE SEXTON                            )
                                               )
        Defendant                              )


 DEFENDANT DAVID WAYNE SEXTON’S SENTENCING MEMORANDUM
         AND REQUEST FOR A DEPARTURE AND VARIANCE AND
          TO BE SENTENCED UNDER THE SECOND CHANCE ACT


        COMES NOW the Defendant, David Wayne Sexton, by counsel, pursuant to 18 U.S.C.

 Section 3553(a) and respectfully represents as follows:

        David Wayne Sexton pled guilty to Count 1 of the Indictment – Conspiracy to Distribute

 50 grams or More of a Mixture of Methamphetamine.         It has been determined that Mr. Sexton’s

 offense level is 19 and his subtotal criminal history is zero which establishes a criminal history of

 1. His sentencing guideline is a minimum of 5 years and the maximum term is 40 years. However,

 Mr. Sexton meets the criteria set forth in 18 U.S.C. § 3553(f)(1)-(5) and Mr. Sexton requests the

 Court to impose his sentence in accordance with the “safety valve” guidelines range which would

 be 30 months to 37 months.

                        CONSIDERATION OF THE FACTS PURSUANT TO

                                       18 U.S.C. SECTION 3553(a)

        1.      Nature and circumstances of the offense. On May 5, 2020, pursuant to a written

 plea agreement, Mr. Sexton pled guilty to conspiracy to distribute 50 grams or more of

 methamphetamine.
Case 1:19-cr-00047-JPJ-PMS Document 287 Filed 08/04/20 Page 2 of 7 Pageid#: 502




        2.      The history and characteristics of the Defendant. David Wayne Sexton is 45 years

 old. He was born January 23, 1975 to Carl Dwayne Sexton and Debra Beatrice Thompson Sexton

 in Marion, Virginia. David has not seen or had any contact with his father for over 20 years as he

 was an alcoholic who verbally, mentally and physically abused him. David remained close with

 his mother until the age of 15 when she walked away from him.     David was raised from age 7 to

 18 by his late grandparents and he credits them with giving him a stable home. He joined the Navy

 when he was 20 and received a General Discharge when he was 24. David worked nights at

 General Dynamics and through their Adult Study Program, finished a four-year Bachelor’s degree

 in Business Administration at Virginia Intermont and also participated in welding classes at

 Northeast State Community College. David is a skilled welder and pipe fitter and once possessed

 a contractor’s license which has since expired.

        David married in June, 2017 but his wife requested a divorce after she became aware of

 his involvement with methamphetamine. He has two children from previous relationships –

 Joshua – age 10 and Hunter, age 20. He is in a relationship with Sandra Reese. (Attached as

 Exhibit A is a letter from Ms. Reece in support of David.)

        After working at finishing his education and working at Eastman Chemical, David started

 his own home remodeling business, Sexton Home Improvement, in 2017.              David was very

 successful in his home improvement business and continued to work at it until he was arrested on

 April 19, 2019.

        David tells a story too many of us have heard before. He was doing well when he became

 sick with MRSA in 2016 and was hospitalized for 30 plus days. Even after being released, he was

 so weak and found he had little energy and he was falling further and further behind in his work.

 A friend offered him methamphetamine to use to have more energy. David said it made a
Case 1:19-cr-00047-JPJ-PMS Document 287 Filed 08/04/20 Page 3 of 7 Pageid#: 503




 difference in his energy level and he continued to use it. It didn’t take long before he was addicted

 and had to have the drug every day in order to function. This continued for about a year when, in

 2018, his mother passed away and he was served with divorce papers the next week. He became

 so depressed and per his words “started associating with worse and worse people, while making

 terrible decisions and doing dumb things just to get high and numb myself mentally.” He started

 having run-ins with the police in 2018 and 2019, something he had never done prior to his addiction

 to methamphetamines. He was charged with possession, lost his driving privilege and was charged

 with driving on a revoked license. David states he was sinking lower and lower and he prayed

 God would help him change his life and two days later he was arrested. He also states he has been

 in jail since April 19, 2019 and it was where “he needed to be.” David said it took him roughly

 six months of being sober for him to begin to think clearly and to see how much he lost to this

 drug. When he says lost, he means everything – his home, family, friends, even his dog and his

 clothes. He lost his business, his truck and $50,000.00 of tools he had worked to accumulate.

 David has taken a substance abuse class while in jail. (See Exhibit B).

        3.      The need for the sentence imposed to reflect the seriousness of the offense, to

 promote respect for the law, to provide just punishment for the offense, and to afford adequate

 deterrence to criminal conduct. David doesn’t question whether his actions were serious and

 wrong. He readily admits his actions were wrong, but his addiction and emotional state were the

 reasons for his actions. David’s guidelines call for 30 to 37 months imprisonment using the

 provisions provided in 18 U.S.C. § 3553(f)(1)-(5).

         The Presentence Report also makes the point that David meets the requirements for the

 The First Step Act which expanded the safety valve provision, which allows courts to sentence

 low-level, nonviolent drug offenders with minor criminal histories to less than the required
Case 1:19-cr-00047-JPJ-PMS Document 287 Filed 08/04/20 Page 4 of 7 Pageid#: 504




 mandatory minimum for an offense. David only has a criminal history of I and is also a non-

 violent offender. If David is found by the Court to qualify for the First Step Act, the downward

 variance of two levels in the offense level and a criminal history of I would have his advisory

 guideline to be 30 to 37 months.

        Per 18 U.S. Code §3553, the Court shall impose a sentence pursuant to guidelines

 promulgated by the United States Sentencing Commission under section 994 of title 28 without

 regard to any statutory minimum sentence if the Court finds at sentencing that:

         (1) the Defendant does not have (a) more than four (4) criminal points, excluding any

 criminal history points resulting from a one point offense, as determined under the sentencing

 guidelines; (b) a prior 3-point offense, as determined under the sentencing guidelines; (c) a prior

 2 point violent offense, as determined under the sentencing guidelines.

         (2) the Defendant did not use violence or credible threats of violence or possess a firearm

 or other dangerous weapon (or induce another participant to do so) in connection with the offense;

        (3) the offense did not result in death or serious bodily injury to any person;

         (4) the Defendant was not an organizer leader, manager, or supervisor of others in the

 offense, as determined under the sentencing guidelines and was not engaged in a continuing

 criminal enterprise, as defined in section 408 of the Controlled Substance Act; and

        (5) not later than the time of the sentencing hearing, the defendant has truthfully provided

 to the government all information and evidence the defendant has concerning the offense or

 offenses that were part of the same course of conduct or of a common scheme or plan, but the fact

 that the defendant has no relevant or useful other information to provide or that the Government

 is already aware of the information shall not preclude a determination by the Court that the

 Defendant has complied with this requirement.
Case 1:19-cr-00047-JPJ-PMS Document 287 Filed 08/04/20 Page 5 of 7 Pageid#: 505




           David has a score of zero criminal history points, which results in his having a criminal

 history category of 1; he has never been convicted or used violence or credible threats of violence

 or possessed a firearm in connection with the offense; the offense did not result in the death or

 seriously bodily injury to any person; David was not an organizer, leader, manager or supervisor

 of others in the offense; and David has truthfully provided the Government with all information

 he has. It seems that Defendant meets the requirements under 18 U.S. Code §3553. We ask the

 Court to sentence David using the guidelines in his Presentence Report which call for 30 to 37

 months.

        4.       The need for the sentence to protect the public from further crimes of the defendant.

 A prison sentence of 30 to 37 months would be sufficient to protect the public from further crimes.

 This sentence reflects the seriousness of David’s actions but will also afford David a chance to

 restart his life. In the time prior to David being jailed, he knew he was on the wrong path. In the

 time he has been sober, David states “he hates meth and everything it does to ruin their lives, the

 way it has mine.” He also states that “now that I am sober and healthy again, I know I will not

 give away anymore of myself to this drug.”

        5.       The need for the sentence to provide the defendant with needed education or

 vocational training, medical care or other correctional treatment. Any person can always benefit

 from educational or vocational training, but David could benefit from out-patient drug

 rehabilitation treatment.

        6.       The kinds of sentences available, the sentencing range, the application of the

 guidelines and the need to avoid unwarranted disparities among defendants with similar records

 who has been found guilty of similar conduct. David has been truthful and has entered into a plea

 agreement admitting his involvement. He has been a model inmate and has taken a class in
Case 1:19-cr-00047-JPJ-PMS Document 287 Filed 08/04/20 Page 6 of 7 Pageid#: 506




 Substance Abuse and regularly talks to other young men in jail with him about how

 methamphetamine is capable of taking away everything.

        SECOND CHANCE ACT: Because David’s conviction is nonviolent and he has already

 been incarcerated for 16 months, we ask the Court to consider the Second Chance Act to give

 David a better chance of putting this episode in his life behind him and returning to being the

 model citizen he was prior to his dependence on methamphetamine. Per the Second Chance Act,

 David requests that he be allowed to serve the remainder of his sentence in home confinement at

 the house of his girlfriend, Sandra Reese, or that he be allowed to serve the remainder of his

 sentence at a halfway house, where he can work and be acclimated to the world outside of jail.

        It is respectfully submitted that David Sexton be sentenced under the downward variance

 found in the First Step Act, and to be sentenced to home confinement or 12 months in the halfway

 house per the Second Chance Act .

                                                     DAVID WAYNE SEXTON

                                                               - By Counsel -




 /s/ A. Benton Chafin, Jr.
 Virginia Bar Number: 24732
 Attorney for Defendant
 CHAFIN LAW FIRM, P.C.
 44 East Main Street
 Post Office Box 1210
 Lebanon, Virginia 24266
 Telephone No.: (276) 889-0143
 Facsimile No.: (276) 889-1121
 E-mail: bchafin@chafinlaw.com
Case 1:19-cr-00047-JPJ-PMS Document 287 Filed 08/04/20 Page 7 of 7 Pageid#: 507




                                 CERTIFICATE OF SERVICE

        I, A. Benton Chafin, Jr., Counsel for Defendant, David Wayne Sexton, do hereby certify

 that I electronically filed the Defendant’s Sentencing Memorandum with the Clerk of the Court

 using the CM/ECF system which will send notification of such filing to Suzanne Kerney-Quillen,

 Assistant United States Attorney for the Western District of Virginia, by electronic mailing to

 USAVAW.ECFAbingdon@usdoj.gov, and to all other counsel of record by electronic mailing, on

 this the 4th day of August, 2020.



                                                    /s/ A. Benton Chafin, Jr.
                                                    Virginia Bar Number: 24732
                                                    Attorney for Defendant
                                                    CHAFIN LAW FIRM, P.C.
                                                    44 East Main Street
                                                    Post Office Box 1210
                                                    Lebanon, Virginia 24266
                                                    Telephone No.: (276) 889-0143
                                                    Fax No.: (276) 889-1121
                                                    e-mail: bchafin@chafinlaw.com
